Exhibit 10.3
ADD ON CONTENT ADDENDUM
TO CONFIDENTIAL LICENSE AGREEMENT
FOR THE WII CONSOLE
     THIS ADD ON CONTENT ADDENDUM (“Addendum”) to the CONFIDENTIAL LICENSE
AGREEMENT FOR THE WII CONSOLE (“Agreement”) is entered into between Nintendo of
America Inc. (“NOA”) and MAJESCO ENTERTAINMENT COMPANY (“LICENSEE”), and shall
be deemed a part of the Agreement. NOA and LICENSEE agree as follows:
1. BACKGROUND
     1.1 The parties previously entered into the Agreement, which Agreement,
among other things, restricts LICENSEE from developing additional content for
Games for download by consumers, without the express written approval of NOA.
     1.2 NOA now desires to offer LICENSEE the opportunity to create additional
new content for Games for download by customers through NOA’s Wii Network
Services.
     1.3 LICENSEE desires to develop additional new content for Games, and have
NOA offer that new content to customers for download through the Wii Network
Services.
     1.4 NOA desires to market, distribute and sell additional new content for
Games through the Wii Network Services.
2. DEFINITIONS
     All capitalized terms used in this Addendum that are not otherwise defined
herein shall have the meaning set forth in the Agreement. The following
additional definitions specifically apply to this Addendum:
     2.1 “Add On Content” means any new content for Games developed by or for
LICENSEE and Distributed by NOA. “Add On Content” shall be deemed a part of a
Game, as defined in the Agreement.
     2.2 “Add On Content Final Title Sheet” means NOA’s form that is completed
and submitted by LICENSEE with each proposed Add On Content.
     2.3 “Distribute”, “Distributed” or “Distribution” means any offer of Add On
Content to a customer by NOA through the Wii Network Services.
     2.4 “E-Commerce Library Programming Guidelines for Wii” means the current
guidelines specific to the incorporation of e-commerce functionality in Games to
allow for the Sale, Distribution, and download of Add On Content. The E-commerce
Guidelines shall be deemed a part of the Guidelines, as defined in the
Agreement.
     2.5 “Instruction Manuals” means electronic manuals or other documents, in
such form as may be required by NOA, that describe how to use Add On Content and
that set forth any necessary warnings related to such use.
     2.6 “Licensee Intellectual Property Rights” means Proprietary Rights owned
or licensed by LICENSEE (excluding any Intellectual Property Rights) in or
relating to the Game or Add On Content.

 



--------------------------------------------------------------------------------



 



     2.7 “Performance Threshold” means, for each specific piece of Add On
Content, the minimum number of Sales or other criteria required to be satisfied
for specific Add On Content before LICENSEE will be eligible to be paid a
Royalty for that Add On Content.
     2.8 “Royalty” or “Royalties” means the amounts payable to LICENSEE by NOA
in accordance with this Addendum.
     2.9 “Sale” means each redemption by a customer of Wii Points (or the actual
purchase price to download content, should NOA allow purchases by other than Wii
Points), which enables such customer to download specific Add On Content
(collectively, “Sales”). “Sell” or “Sold” shall mean the completion of each such
Sale through NOA.
     2.10 “System Updates” mean upgrades, bug fixes, or additional features that
modify the operating system of the Wii console and/or are designed to optimize
or enhance the operation, performance, or security of the Wii Network Services
or the Wii console.
     2.11 “Wii Points” means the points which customers purchase from NOA and
its subsidiaries through means such as the Wii Shop Channel and points cards
sold or distributed by NOA’s promotional partners and authorized retailers and
distributors, and that may be redeemed by customers to download Add On Content
or other content.
     2.12 “Wii Shop Channel” means the service provided by NOA or Nintendo that
is associated with the Wii console (or any successor consoles) whereby
customers, through an Internet connection, can download content for such console
upon a Sale to a customer.
3. GRANT OF LICENSE; RESTRICTIONS
     3.1 Grant of Development License to LICENSEE. Subject to the terms and
conditions of the Agreement, NOA grants to LICENSEE, during the Term and
throughout the Territory, a nonexclusive, nontransferable, limited license to
use the Intellectual Property Rights to develop Add On Content (or have Add On
Content developed on LICENSEE’s behalf) for Distribution and Sale solely by NOA.
     3.2 Grant of License to NOA. Subject to the terms and conditions of the
Agreement, LICENSEE grants to NOA, during the Term and throughout the Territory,
a license in and to the Add On Content, and all of LICENSEE’s Proprietary Rights
associated therewith, sufficient to permit NOA, its subsidiaries or third
parties working on NOA’s behalf, to advertise, market, Distribute and Sell the
Add On Content. NOA shall not be in breach of this license grant if it
advertises, markets, Distributes or Sells to any customer representing him or
herself to be within the Territory, even if such customer is not in fact within
the Territory.
     3.3 Restrictions and Prohibitions. NOA will not (i) modify, Distribute or
Sell Add On Content or all or any part of the Licensee Intellectual Property
Rights, except as permitted by this Agreement; or (ii) reverse engineer or
assist in the reverse engineering of all or any part of the Add On Content.
LICENSEE will not (I) reverse engineer or assist in the reverse engineering of
all or any part of the Intellectual Property Rights; or (II) use the
Intellectual Property Rights for any purpose other than that set forth in the
Agreement and in Subsection 3.1 of this Addendum, unless expressly permitted
pursuant to in accordance with a separate written authorization by NOA.
4. DEVELOPMENT; APPROVALS; UPGRADES; DISTRIBUTION; SUPPORT
     4.1 Responsibility for Add On Content. LICENSEE is solely responsible for
development, testing, quality, content, operation and support of Add On Content,
and must comply with any Guidelines made available to LICENSEE by NOA in
connection therewith. Failure to comply with any Guidelines shall be a breach of
this Agreement. LICENSEE shall review all Add On Content prior to submission to
NOA, and shall ensure that all Add On Content submitted to NOA by LICENSEE for
Distribution: (i) is free of bugs or other operational defects or errors that
have a material adverse effect on the use and/or

PAGE 2 OF 7



--------------------------------------------------------------------------------



 



enjoyment of the applicable Game, (ii) does not contain any open source
software, and (iii) does not include material that would change the existing
ESRB rating or descriptors for the Game. To the extent an Instruction Manual is
required by the Guidelines, LICENSEE must include an Instruction Manual with its
submission.
     4.2 Security Technology, System Updates and Notifications. In its sole
discretion, and without Notice to LICENSEE, NOA or Nintendo may add Security
Technology, System Updates, and trademark, copyright or customer notifications
to Add On Content or Instruction Manuals; provided, however, any such addition
by NOA will not serve to release LICENSEE from any obligation under the
Agreement or under applicable laws, rules or regulations. NOA may in addition
require LICENSEE at LICENSEE’s sole expense to update its Add On Content from
time to time to (i) comply with any new Wii Network Services or Wii console
requirements or Guidelines, or (ii) fix bugs or other operational defects or
errors in the Add On Content.
     4.3 Submission of Completed Add On Content. When development and testing of
proposed Add On Content has been completed, LICENSEE will submit such proposed
Add On Content to NOA for approval, and shall provide along with each submission
a completed Add On Content Final Title Sheet for such proposed Add On Content,
and such additional information or documentation as deemed necessary by NOA.
     4.4 No Obligation to Market, Distribute or Sell. LICENSEE acknowledges that
its development of proposed Add On Content is at its sole risk. NOA is under no
obligation to advertise, market, Distribute or Sell specific Add On Content and
thereby incur any Royalty or other financial obligation to LICENSEE. If NOA
elects to Distribute any Add On Content, the commencement date of such
Distribution, the length of time, and the countries within the Territory in
which it is Distributed, shall be in NOA’s sole discretion, provided, however,
LICENSEE may terminate NOA’s right to Distribute or Sell specific Add On
Content, upon thirty day’s prior Notice to NOA. NOA may at any time and for any
reason (i) remove Add On Content from the Wii Network Services for all or a
portion of the Territory without liability to LICENSEE, other than payment of
any Royalties that may be due under Section 5 of this Addendum for Sales that
occurred prior to such removal, and (ii) restore Add On Content to the Wii
Network Services for all or a portion of the Territory during the Term (and in
such case shall continue to pay to LICENSEE any Royalties due under Section 5 of
this Addendum).
     4.5 Technical Support. LICENSEE shall provide all necessary technical
support to NOA relating to the Add On Content in order to enable NOA to market,
Distribute and Sell Add On Content.
     4.6 Customer Support. LICENSEE is solely responsible for all customer
support for the Add On Content. Notwithstanding the foregoing, LICENSEE
acknowledges that NOA shall have the right to post Instruction Manuals and other
information relating to Add On Content on NOA websites for customer support
purposes.
5. PRICE; ROYALTIES
     5.1 Price. NOA shall have sole discretion to (i) determine the number of
Wii Points a customer must redeem to download specific Add On Content (or the
purchase price, if Wii Points are not used); (ii) change the number of Wii
Points or the purchase price from time to time; and (iii) require a different
number of Wii Points or purchase price in order to redeem specific Add On
Content in different countries within the Territory. LICENSEE may suggest to NOA
the number of Wii Points (or the purchase price, if Wii Points are not used) at
which to offer Add On Content, although NOA has no obligation to accept such
suggestion. If LICENSEE has suggested a price of 0 Wii Points, and NOA does set
a price of 0 Wii Points, LICENSEE acknowledges and agrees that it will reimburse
NOA at NOA’s request for any costs or taxes associated with no cost access to
such Add On Content.
     5.2 Royalty. Subject to this Section 5, and provided the applicable
Performance Threshold has been met for such Add On Content, NOA will pay
LICENSEE a Royalty on each Sale as follows:

PAGE 3 OF 7



--------------------------------------------------------------------------------



 



     5.2.1 At the end of each calendar quarter, NOA will determine the total
number of Sales of each Add On Content.
     5.2.2 NOA will then determine the total number of Wii Points redeemed by
customers with respect to such Sales (or the total purchase price for such
Sales, if Wii Points are not used).
     5.2.3 NOA will then calculate for each Sale the total “imputed value” of
such Wii Points, using the following fixed conversion rate: 1 point = 0.01 U.S.
Dollars (or the actual purchase price, if Wii Points are not used).
     5.2.4 The “imputed value” or actual purchase price will then be reduced by
any deductions for Royalty offsets pursuant to Subsection 5.6 of this Addendum
(“Quarterly Amount”).
     5.2.5 NOA will pay LICENSEE a Royalty corresponding to sixty-five percent
(0.65) of the Quarterly Amount, less any deductions for any required withholding
taxes.
     5.3 Performance Thresholds. In order to help offset NOA’s expenses incurred
for quality assurance, lot check, Distribution, and Sales, NOA’s payments to
LICENSEE for each specific Add On Content Distributed by NOA shall not begin
unless and until LICENSEE meets the applicable Performance Threshold for that
specific Add On Content.
     5.3.2 Applicable Performance Thresholds are set forth at www.warioworld.com
or such other website as NOA may in the future designate. NOA may from time to
time in its sole discretion modify Performance Thresholds or add new Performance
Thresholds, provided that NOA may not increase any Performance Threshold for
specific Add On Content after the date such Add On Content is initially
Distributed.
     5.3.3 Once specific Add On Content has reached the applicable Performance
Threshold, Royalties will be due for all Sales of such Add On Content (including
all Sales made prior to reaching the applicable Performance Threshold), and will
be paid as provided in Subsection 5.4 of this Addendum, without payment of
interest. In the event the Agreement or NOA’s right to distribute specific Add
On Content terminates before the applicable Performance Threshold has been met
for such Add On Content, no payment for such Sales will be owed to LICENSEE.
     5.4 Payments. All Royalty payments from NOA to LICENSEE shall be made by
check or by electronic transfer, or such other means as may be required by NOA
from time to time, to the account listed in the Add On Content Final Title Sheet
for the initial Add On Content Distributed by NOA, or such other account as
LICENSEE may thereafter designate in a Notice to NOA. LICENSEE may not offset
against any amount owed NOA any amounts payable pursuant to this Addendum.
     5.5 Withholding Taxes. LICENSEE acknowledges that Royalty payments made to
non-U.S. content providers may be subject to government-imposed withholding or
other taxes. NOA will withhold and pay such taxes on Royalty payments made by
NOA under this Agreement unless LICENSEE completes and submits to NOA all tax
documents required to eliminate or reduce such taxes in accordance with
applicable tax treaties. LICENSEE acknowledges that, in order to eliminate or
reduce applicable taxes, such documents must be received by NOA (Attn. Nintendo
of America Inc. Tax Department, 4820 — 150th Ave. NE, Redmond, WA 98052) prior
to NOA making a Royalty payment hereunder, and if not received by the time a
Royalty payment is otherwise due, such Royalty payment will be subject to
withholding of such taxes. In the event taxes are withheld, NOA will provide
LICENSEE copies of relevant tax documents evidencing withholding of such taxes.
     5.6 Royalty Offsets.
     5.6.1 Refunds. NOA shall have the right in its sole discretion to refund
Wii Points to customers in respect of any Sale in the event of a customer
complaint or unauthorized transaction relating to such

PAGE 4 OF 7



--------------------------------------------------------------------------------



 



Sale, and to offset the corresponding value of such refund amounts against any
Royalties that would otherwise be due hereunder.
     5.6.2 Other. NOA may offset against Royalties any amounts which LICENSEE is
required to pay NOA under the Agreement.
     5.7 Claims. Without prejudice to any other rights and remedies of NOA, in
the event any Claim is made that may be subject to LICENSEE’s indemnification
obligations under Section 10 of the Agreement, NOA may in its sole discretion
withhold payment to LICENSEE until such time as the Claim has been resolved, and
any amounts due NOA have been fully paid or any Royalty offsets relating to such
amounts have been fully determined.
     5.8 Royalty Reports. NOA will furnish LICENSEE with quarterly Royalty
reports for any calendar quarter in which Sales took place, and, provided the
applicable Performance Threshold has been met, will pay any Royalties due within
thirty (30) days of the close of such calendar quarter, provided, however, if
any payment due is less than $100 USD, NOA may in its sole discretion delay
making such payment until the earlier of the calendar quarter immediately
following: (i) that calendar quarter in which Royalties equal that amount or
greater, or (ii) the expiration of the Term.
6. MARKETING, ADVERTISING, AND CUSTOMER SUPPORT
     6.1 Marketing.
     6.1.1 By NOA. NOA may in its sole discretion and at its expense
(i) advertise or list Add On Content on websites operated by or on behalf of
NOA, on the Wii Network Services, and in other online, media or print marketing
channels, and (ii) include trailers, screen shots, artwork, sound effects, and
other information relating to the Add On Content in NOA periodicals (issued by
NOA or through its licensees), Wii channels, and other advertising, promotional
or marketing materials that promote Add On Content, the Wii Network Services, or
other NOA products, services or programs. NOA shall submit to LICENSEE samples
of proposed marketing materials for LICENSEE’s review and approval. LICENSEE
shall within five (5) business days of receipt approve or disapprove of such
samples. NOA shall not use any marketing materials without obtaining LICENSEE’s
approval, which approval shall not be unreasonably withheld. NOA may from time
to time reasonably request, and LICENSEE shall provide to NOA at LICENSEE’s
expense, reference materials such as character print samples and other materials
in connection with these advertising and promotional activities.
     6.1.2 By LICENSEE. Subject to Subsection 7.1 of the Agreement, LICENSEE may
in its sole discretion and at its expense advertise and market Add On Content.
     6.2 Royalty-Free Copies. NOA shall be provided 50 complimentary downloads
of Add On Content, which may be used by its employees or media for evaluation
purposes, without any payment of Royalties or other amounts to LICENSEE.
7. ADDITIONAL REPRESENTATIONS, WARRANTIES AND DISCLAIMERS
     7.1 LICENSEE’s Representations and Warranties. LICENSEE represents and
warrants that, except for any Intellectual Property Rights, System Updates or
notifications included by NOA or Nintendo in the Add On Content: (i) LICENSEE is
either the sole owner of all right, title and interest in and to the Add On
Content or Marketing Materials (including but not limited to any music,
trademarks, service marks or other Proprietary Rights contained in or relating
to the Add On Content), or has at LICENSEE’s expense obtained all necessary
third party approvals in writing (including but not limited to those of any
music performance or collecting licensing societies), to grant to NOA the rights
set forth in this Addendum throughout the Territory and for the duration of the
Term; (ii) neither the Add On Content nor the Licensee Intellectual Property
Rights violate or infringe any Proprietary Rights of any third party anywhere in
the Territory; (iii) the Add On Content will at the time delivered to NOA be
free of any bugs or other operational defects or errors that materially affect
Game play; (iv) nothing in the Add On Content would

PAGE 5 OF 7



--------------------------------------------------------------------------------



 



change the original ESRB rating or descriptors for the Game; (v) the Add On
Content does not contain any material that is libelous or defamatory or that
discloses private or personal matters concerning any person, or any computer
virus, trojan horse, spyware or other contaminating, malicious or destructive
feature; (vi) the Add On Content does not contain any open source software; and
(vii) the Add On Content conforms with the requirements of the Agreement,
including but not limited to the Guidelines, and all applicable laws, rules and
regulations.
     7.2 NOA’s Disclaimers. TO THE MAXIMUM EXTENT PERMITTED BY LAW, NOA (ON
BEHALF OF ITSELF, NINTENDO, AND THEIR AFFILIATES, LICENSORS, SUPPLIERS AND
SUBCONTRACTORS) EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES WITH RESPECT TO THE
ADD ON CONTENT OR THE WII NETWORK SERVICE, EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A GENERAL OR
PARTICULAR PURPOSE. LICENSEE ACKNOWLEDGES THAT THE ADD ON CONTENT AND THE WII
NETWORK SERVICE MAY BE SUBJECT TO DISRUPTIONS, AND THAT NOA MAY DECIDE TO
DISCONTINUE OR TERMINATE ALL OR PART OF THE WII NETWORK SERVICE, INCLUDING BUT
NOT LIMITED TO THE WII SHOP CHANNEL, AT ANY TIME IN NOA’S SOLE DISCRETION AND
WITHOUT NOTICE TO LICENSEE.
     7.3 INTELLECTUAL PROPERTY RIGHTS DISCLAIMER. TO THE MAXIMUM EXTENT
PERMITTED BY LAW, NOA (ON BEHALF OF ITSELF, NINTENDO, AND THEIR AFFILIATES,
LICENSORS, SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY DISCLAIMS ALL REPRESENTATIONS
AND WARRANTIES CONCERNING THE SCOPE OR VALIDITY OF THE INTELLECTUAL PROPERTY
RIGHTS, AND EXPRESSLY DISCLAIMS ANY WARRANTY THAT THE DESIGN OR DEVELOPMENT OF
THE ADD ON CONTENT OR THE USE OF THE INTELLECTUAL PROPERTY RIGHTS BY LICENSEE
WILL NOT INFRINGE UPON ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER PROPRIETARY
RIGHTS OF A THIRD PARTY. ANY WARRANTY THAT MAY BE PROVIDED IN ANY APPLICABLE
PROVISION OF THE UNIFORM COMMERCIAL CODE OR ANY OTHER COMPARABLE LAW, STATUTE OR
REGULATION GOVERNING COMMERCIAL ACTIVITY IS EXPRESSLY DISCLAIMED. LICENSEE
HEREBY ASSUMES THE RISK OF INFRINGEMENT.
     7.4 The representations and warranties and disclaimers set forth in
Subsections 7.1, 7.2 and 7.3 of this Addendum shall apply with respect to Add On
Content and not those representations, warranties and disclaimers set forth in
Subsections 9.1(c), 9.3 and 9.4 of the Agreement.
8. INDEMNIFICATION
     All of the provisions set forth at Section 10 of the Agreement shall apply
equally to Add On Content, including LICENSEE’s indemnification obligations set
forth at Subsection 10.2; provided, however, that LICENSEE’S indemnification
obligations shall not apply to the extent a Claim is related solely to
advertising, marketing, Distribution or sales activities performed by NOA and
not by LICENSEE.
9. TERM AND TERMINATION
     9.1 Term of Addendum. This Addendum will commence on the earlier of the
date last signed by a party, or the date LICENSEE’s first Add On Content is
Distributed, and will continue for so long as the Agreement is in effect.
LICENSEE acknowledges that Add On Content Sold at any time during the Term shall
remain playable and may be re-downloaded by customers for as long as they have
their Wii console, even if the Agreement has expired or been terminated, or
NOA’s right to Distribute that specific Add On Content has been terminated
pursuant to Subsection 4.4 of this Addendum. NOA, may not, however, Distribute
or Sell any Add On Content after the Agreement has expired or been terminated.
     9.2 Termination of Add On Content. If LICENSEE terminates NOA’s right to
Distribute specific Add On Content pursuant to Subsection 4.4 of this Addendum,
such termination shall only terminate NOA’s right to Distribute that specific
Add On Content and shall not affect any right that

PAGE 6 OF 7



--------------------------------------------------------------------------------



 



LICENSEE has granted to Distribute any other Add On Content or this Addendum,
which shall continue in full force and effect.
     9.3 Survival. Upon the expiration or termination of this Addendum,
provisions that by their nature are intended to survive such expiration or
termination shall so survive, including, without limitation: Sections 2, 5, 7, 8
and 10 of this Addendum in their entirety, and Subsections 3.3, 4.1, 4.2, 9.1,
and 9.3 of this Addendum.
10. GENERAL PROVISIONS
     10.1 References to “Licensed Products”. The parties agree that the
provisions related to Licensed Products set forth in the Agreement at
Subsections 2.11, 2.13, 2.23, 3.2, 4.2, 7.3, 7.4(c), 7.6, and 7.7, and
Section 11 shall apply equally to Add On Content, and not just to the Licensed
Products, and that every reference to “Licensed Products” therein shall be
deemed to include Add On Content.
     10.2 Confidential License Agreement for the Wii Console. This Addendum
shall be deemed to be a part of the Agreement and, except as expressly modified
by this Addendum, all of the terms and conditions of the Agreement shall apply
to this Addendum.
     10.3 Application of Other Agreements. In the event LICENSEE has entered
into a WiiWare Content Development and Distribution Agreement with NOA, the
terms of this Addendum shall apply with respect to Add On Content for Game
discs, and the terms of the WiiWare Content Development and Distribution
Agreement shall apply with respect to Add On Content for WiiWare games.

                          NOA:   LICENSEE:     NINTENDO OF AMERICA INC.  
MAJESCO ENTERTAINMENT COMPANY    
 
                       
By:
          By:                              
 
  Name:   James R. Cannataro       Name:        
 
  Title:   Executive VP, Administration       Title:        
 
  Date:           Date:        

PAGE 7 OF 7